Citation Nr: 1741048	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied TDIU.  


FINDINGS OF FACT

1.  The Veteran is currently unemployed. 

2.  The evidence of record show that the Veteran has been unable to secure and follow substantially gainful employment due to service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his service-connected disabilities prevent him from obtaining or following substantially gainful employment.  The Board finds that the competent evidence of record, and the Veteran's lay statements, show that the Veteran's service-connected disabilities cause the Veteran to be unable to secure or retain substantially gainful employment.  Therefore, the Board finds that TDIU is warranted, and the Veteran's request must be granted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities make him incapable of securing or following substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).

The threshold question regarding TDIU involves whether the Veteran's service-connected conditions amount to the schedular percentage requirement as noted above under 38 C.F.R. § 4.16 (a).  The Board finds that the Veteran's service-connected disabilities meet that threshold, as a service-connected heart disability is rated 60 percent, and a combined rating of 90 percent is assigned.  38 C.F.R. § 4.16(a)(1) (2016). 

The question that remains is whether the service-connected disabilities precluded the Veteran from securing or following substantially gainful employment, or whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities, nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board notes that throughout the claims period the Veteran has consistently contended that he could no longer find gainful employment as a result of service-connected disabilities.  Specifically, the Veteran asserts, and the competent medical corroborates, that the psychiatric disability, in combination with other disabilities, prevents him from working, with specific issues with irritability, anxiety, and issues with memory and concentration.  The Veteran as has issues with pain and arrhythmia, due to the heart disability.  The Board notes that the Veteran had not worked since 2004, when he retired from a career working with the Army. 

The Veteran was provided a social and industrial survey in November 2016.  The November 2016 VA examiner concluded that the Veteran's service-connected disabilities did not prevent the Veteran from working.  The examiner noted that the Veteran had worked a full career with his disabilities, and that he simply retired in 2004.  The examiner noted that based on the long history of working with the physical disabilities, the disabilities did not prevent the Veteran from obtaining or maintaining gainful employment.  The Board finds that the November 2016 opinion to be inadequate, as it did not address any of the Veteran's service-connected disabilities diagnosed after 2004. 

Specifically, the crux of the November 2016 examiner's rationale for finding that the Veteran was not precluded from finding gainful employment seems to rely exclusively on the fact that the Veteran had a successful and long career, where he enjoyed his employment, was good at it, and got along with his co-workers.  The Board finds that rationale does not address any of those disabilities diagnosed after 2004, and those which have increased in severity in the nearly thirteen years since the Veteran retired.  However, additional disabilities diagnosed after 2004 such as the Veteran's depression and diabetes, and increased symptomatology in other disabilities, such as the heart disability, were not discussed by the VA examiner as part of the rationale for the negative conclusion.  In fact, that examiner explicitly addressed only physical disabilities, which implies that the depression was not considered.  Therefore, the Board must find that the November 2016 examiner's opinion to be inadequate, and of limited probative value to the claim.

Since his retirement in 2004, the Veteran had been diagnosed with a psychiatric disorder that manifests with depressive symptoms and anxiety, irritation, and memory loss.  A close review of more recent VA medical records, to include psychiatric treatment records, and VA examinations shows the Veteran complains of increased irritability, lack of concentration, and memory loss.  In a November 2015 VA psychiatric examination, the Veteran was noted to have symptoms of anxiety, depressed mood, sleep disturbance, memory loss, disturbed motivation, and a general inability to perform activities of daily living.  The VA examiner at the time noted that the Veteran would have occupation and social impairments due to his psychiatric disability.  

Additionally, the Veteran has been diagnosed with diabetes and an increase in the severity of the heart disability.  The Veteran has on many occasions spoken to the diagnosis of diabetes and increased severity of hypertension affecting and aggravating the psychiatric condition, to include affecting sleep.  While the Board acknowledges that individual medical examinations of the Veteran's various service-connected disabilities did not demonstrate functional affects that necessarily precluded working, those evaluations did not speak to the combined totality of the Veteran's disability picture and did not consider all aspects of the Veteran's disabilities.  The consideration is ultimately a legal determination, falling exclusively within the province of the adjudicator of record, here the Board, and not a medical one.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).  

Therefore, the Board finds that in reviewing the competent medical evidence of record to include extensive VA psychiatric treatment records, and in considering the culmination of all the Veteran's service-connected disabilities, to include heart disease, hypertension, diabetes, atrophy of the testicles, hiatal hernia (chronic indigestion), varicose veins, and hypothyroidism, the service-connected disabilities make the Veteran unable to obtain or sustain employment.  While the Board recognizes that the November 2016 social and industrial survey determined that the Veteran could obtain and maintain employment, the Board finds that opinion to be inadequate and assigns it limited probative value.  Black v. Brown, 10 Vet. App. 297 (1997).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  Therefore TDIU must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


